IN THE SUPREME COURT OF THE STATE OF DELAWARE

DYLAN M. CHAMBERS,                       §
                                         §
       Defendant Below,                  §     No. 431, 2018
       Appellant,                        §
                                         §     Court Below—Superior Court
       v.                                §     of the State of Delaware
                                         §
STATE OF DELAWARE,                       §     Cr. ID Nos. 1607009133 &
                                         §     1608001734 (K)
       Plaintiff Below,                  §
       Appellee.                         §
                                         §

                          Submitted: December 2, 2018
                          Decided:   December 11, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      After consideration of the notice to show cause and the response to the notice

to show cause, it appears to the Court that:

      (1)    This appeal arises from a Superior Court order sentencing the appellant,

Dylan M. Chambers, for a violation of probation. On November 1, 2018, the Chief

Deputy Clerk issued a notice directing Chambers to show cause why this appeal

should not be dismissed for his failure to file an opening brief and appendix on or

before the filing deadline of October 5, 2018.

      (2)    In his response to the notice to show cause, Chambers stated that he had

been unable to prepare an opening brief because he had been transferred within the
prison and to another prison. The response was deemed a request for an extension.

Chambers was given an extension until December 1, 2018 to file his opening brief.

Chambers still has not filed an opening brief and appendix. This appeal is therefore

dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice




                                         2